DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Knusen (US 6,232,897) and Han et al. (US 9,378,184) are considered as the closest relevant art to the claimed invention. Knusen (Fig. 10A) discloses an ADC system, comprising: an amplifier 202, a summing node 204, a loop filter 206, a multi-bit inter ADC 208A comprises comparators, a multi-bit DAC 210A having an internal switching element 250, and a decoder 252. The comparators inside the ADC 208A generate thermometer codes and provide the codes to both the decoder 252 and the DAC 210A. The DAC 210A comprises a plurality of current generators, each of which receives a respective bit of the thermometer codes (col. 13, lines 6-40). Han et al. (Fig. 1) discloses an ADC 10 comprising: an integrator and adder 11, a multi-bit quantizer 12; a DAC 13, a data weighted average unit 14; and an output decoder 15. The data weighted average unit is shown in Fig. 4 including: an accumulator, a thermometer to binary converter, and a log shifter (col. 1, lines 35-55; and col. 4, lines 36-53).

	Regarding claims 1-10, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “the at least one of the plurality of PNP BJTs or the plurality of NPN BJTs configured to generate at least one of a source current or a sink current based on the M-bit thermometer code output 30symbols, wherein the at least one of the source current or the sink current tracks the load current” is not found in the prior art of record. Therefore, the claims are allowed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809